 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARTIN STARACE, individually and on                No. 1:18-cv-01596-DAD-SKO
      behalf of all others similarly situated,
12
                         Plaintiff,
13                                                       ORDER GRANTING DEFENDANT’S
              v.                                         MOTION TO COMPEL ARBITRATION
14
      LEXINGTON LAW FIRM and DOES 1–                     (Doc. No. 13)
15    10,
16                       Defendants.
17

18          This matter is before the court on defendant’s motion to compel arbitration and to dismiss

19   this putative class action lawsuit. (Doc. No. 13.) A hearing on the motion was held on June 4,

20   2019. Attorney Kelsey Kuberka appeared telephonically on behalf of plaintiff, and attorneys

21   Chad Fuller and Patrick Dillard appeared telephonically on behalf of defendant. The court has

22   considered the parties’ briefs and oral arguments, and for the reasons set forth below, will grant

23   defendant’s motion to compel arbitration and dismiss this action.

24                                            BACKGROUND

25          In his complaint plaintiff alleges the following. Defendant Lexington Law Firm

26   (“Lexington”) is a debt collection company. (Doc. No. 1 (“Compl.”) at ¶ 7.) At some point in

27   2018, plaintiff contacted Lexington in an attempt to repair his credit. (Id. at ¶ 10.) Lexington

28   required his debit card information in order to provide its services. (Id. at ¶ 11.) After plaintiff
                                                        1
 1   provided Lexington with the information, Lexington—“without Plaintiff’s knowledge or

 2   consent”—“continued to deduct funds from [his] account multiple times on a reoccurring basis,

 3   without providing [him] a written authorization to do so.” (Id. at ¶ 13.) Plaintiff alleges that he

 4   “never provided Defendant with any authorization to deduct these sums of money on a regular

 5   basis from [his] banking account.” (Id. at ¶ 14.) Thus, on November 19, 2018, plaintiff initiated

 6   this class action against Lexington and Doe Defendants 1–10 on behalf of two putative classes,

 7   alleging that defendants’ conduct violated the Electronic Funds Transfer Act (“EFTA”), 15

 8   U.S.C. § 1693 et seq. (Id. at ¶¶ 16, 17, 19.)

 9           On April 10, 2019, Lexington filed the instant motion to compel arbitration and dismiss

10   this action, contending that plaintiff executed an Engagement Agreement (the “Agreement”) with

11   Lexington in which he “unmistakably agreed to arbitrate any claims between him and Lexington

12   Law” on an individual basis. (Doc. No. 15 at 2, 11.) In support of its motion, Lexington offers

13   evidence that plaintiff was provided the Agreement via text message, that he acknowledged

14   receipt of the Agreement, and that he agreed to its terms by text message. (Id. at 2, Ex. 1.)

15   Lexington argues that, by assenting to the terms of the Agreement, plaintiff also agreed to the

16   arbitration clause, which provides in relevant part:

17                   You agree to arbitrate all disputes and claims between you and
                     Lexington on an individual basis only and not as part of any class.
18                   You agree that, by entering into this Contract, you are waiving the
                     right to a trial by jury and you are waiving all rights to participate in
19                   a class action law suit or class action arbitration. . . . Lexington will
                     reimburse you up to $300 of your arbitration filing fee. The rules of
20                   the American Arbitration Association shall govern the arbitration
                     and can be viewed online at www.adr.org or by calling 1-800-778-
21                   7879.
22   (Doc. No. 15-1 at 16.) Based on this provision, Lexington argues that this court must compel

23   arbitration of plaintiff’s claims against it.

24           On May 21, 2019, plaintiff filed his opposition to defendant’s motion. (Doc. No. 18.) On

25   May 28, 2019, defendant filed its reply thereto. (Doc. No. 19.)

26                                            LEGAL STANDARD
27           A written provision in any contract evidencing a transaction involving commerce to settle

28   a dispute by arbitration is subject to the Federal Arbitration Act (“FAA”). 9 U.S.C. § 2. The
                                                         2
 1   FAA confers on the parties involved the right to obtain an order directing that arbitration proceed

 2   in the manner provided for in a contract between them. 9 U.S.C. § 4. In considering a motion to

 3   compel arbitration, the “court’s role under the Act . . . is limited to determining (1) whether a

 4   valid agreement to arbitrate exists and, if it does, (2) whether the agreement encompasses the

 5   dispute at issue.”1 Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir.

 6   2000). The party seeking to compel arbitration bears the burden to prove by a preponderance of

 7   the evidence the existence of an agreement to arbitrate. Ashbey v. Archstone Prop. Mgmt., Inc.,

 8   785 F.3d 1320, 1323 (9th Cir. 2015); Knutson v. Sirius XM Radio Inc., 771 F.3d 559, 565 (9th

 9   Cir. 2014) (citing Rosenthal v. Great W. Fin. Sec. Corp., 14 Cal. 4th 394, 413 (1996)).

10          There is an “emphatic federal policy in favor of arbitral dispute resolution.” Mitsubishi

11   Motors Corp. v. Soler Chrysler–Plymouth, 473 U.S. 614, 631 (1985). As such, “‘any doubts

12   concerning the scope of arbitrable issues should be resolved in favor of arbitration, whether the

13   problem at hand is the construction of the contract language itself or an allegation of waiver,

14   delay, or a like defense to arbitrability.’” Id. at 626 (quoting Moses H. Cone Mem’l Hosp. v.

15   Mercury Const. Corp., 460 U.S. 1 at 24–25 (1983)). An arbitration agreement may only “be

16   invalidated by ‘generally applicable contract defenses, such as fraud, duress, or

17   unconscionability,’ but not by defenses that apply only to arbitration or that derive their meaning

18   from the fact that an agreement to arbitrate is at issue.” AT & T Mobility LLC v. Concepcion, 563

19   U.S. 333, 339 (2011) (quoting Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996)).

20   Accordingly, courts may not apply traditional contractual defenses, like duress and
21   unconscionability, in a broader or more stringent manner to invalidate arbitration agreements and

22   thereby undermine FAA’s purpose to “ensur[e] that private arbitration agreements are enforced

23   according to their terms.” Id. at 344 (quoting Volt Info. Scis., Inc. v. Bd. of Trs., 489 U.S. 468,

24   478 (1989)).

25   1
       The dispute between the parties here is limited to the first inquiry. Although plaintiff contends
26   that the arbitration clause “is so broad as to be unconscionable and unenforceable under
     California law,” (Doc. No. 18 at 10), he does not argue that the arbitration clause does not
27   encompass his EFTA claim. However, whether or not the arbitration clause is unconscionable or
     unenforceable goes to the first inquiry outlined by the Ninth Circuit in Chiron, not the second.
28   See 9 U.S.C. § 2.
                                                         3
 1                                               ANALYSIS

 2          Lexington argues that the court must compel arbitration and dismiss this putative class

 3   action because: (1) plaintiff agreed to individually arbitrate his claims against Lexington; and

 4   (2) neither the Agreement nor its arbitration clause are unconscionable. (Doc. No. 15 at 5–10.)

 5   Plaintiff counters that the court cannot compel arbitration because Lexington has not established

 6   the existence of a valid agreement between the parties. (Doc. No. 18 at 10–12.) Plaintiff further

 7   contends that, even if the parties entered into an agreement containing an arbitration clause, the

 8   court should deny Lexington’s motion because the Agreement and/or the arbitration clause are

 9   unconscionable. (Id. at 12–14.)

10   A.     Whether the Parties Entered into an Agreement

11          To compel arbitration, this court must determine whether a valid agreement to arbitrate

12   exists. Boardman v. Pac. Seafood Grp., 822 F.3d 1011, 1017 (9th Cir. 2016); Chiron, 207 F.3d at

13   1130. “The party seeking to compel arbitration bears the burden of establishing that

14   a valid agreement to arbitrate exists by a preponderance of the evidence.” Langell v. Ideal Homes

15   LLC, No. 16-CV-00821-HRL, 2016 WL 8711704, at *4 (N.D. Cal. Nov. 18, 2016) (citing

16   Knutson, 771 F.3d at 565), report and recommendation adopted, 2016 WL 10859440 (N.D. Cal.

17   Dec. 7, 2016). “Evidence may be submitted in the form of affidavits, declarations, or oral

18   testimony.” Id.

19          In deciding whether parties agreed to arbitrate, courts “should apply ordinary state-law

20   principles that govern the formation of contracts.” First Options of Chicago, Inc. v. Kaplan, 514
21   U.S. 938, 944 (1995); see also Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175 (9th Cir.

22   2014) (same). “It is undisputed that under California law, mutual assent is a required element of

23   contract formation.” Knutson, 771 F.3d at 565. “Mutual assent may be manifested by written or

24   spoken words[] or by conduct . . . and acceptance of contract terms may be implied through

25   action or inaction.” Id. (citing Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 593–95 (1991)

26   and Binder v. Aetna Life Ins. Co., 75 Cal. App. 4th 832, 850 (1999)) (internal quotation marks
27   omitted). “Thus, ‘an offeree, knowing that an offer has been made to him but not knowing all of

28   its terms, may be held to have accepted, by his conduct, whatever terms the offer contains.’” Id.
                                                       4
 1   (quoting Windsor Mills, Inc. v. Collins & Aikman Corp., 25 Cal. App. 3d 987, 991 (1972)).

 2   “Courts must determine whether the outward manifestations of consent would lead a reasonable

 3   person to believe the offeree has assented to the agreement.” Id. However, “[a]n offeree,

 4   regardless of apparent manifestation of his consent, is not bound by inconspicuous contractual

 5   provisions of which he was unaware, contained in a document whose contractual nature is not

 6   obvious.” Id. at 566 (citation and internal quotation marks omitted).

 7          Plaintiff argues that Lexington “has failed to meet its burden and introduce evidence

 8   showing the existence of an agreement to arbitrate.” (Doc. No. 18 at 10.) Plaintiff also contends

 9   that “there was no mutual assent because Plaintiff was never told about the arbitration clause or

10   presented with the Agreement at any time.” (Id.) Lexington counters that it has established the

11   existence of an agreement to arbitrate and that plaintiff assented to the Agreement’s terms. (Doc.

12   No. 19 at 4.)

13          Attached to the defendant’s pending motion to compel arbitration is the declaration of

14   Gavin Shea, a Senior Manager of Database Marketing at Progrexion Marketing, Inc.

15   (“Progrexion”), a firm that provides marketing and administrative services for Lexington. (Doc.

16   No. 15-1 (“Shea Decl.”) at ¶¶ 2, 3.) Shea declares that: (1) on February 22, 2018, plaintiff

17   contacted Lexington via phone to engage its services; (2) on that same day, Lexington sent

18   plaintiff the Agreement via text message; (3) on that same day, at approximately 7:56 p.m.,

19   plaintiff replied to that text message by typing the word “Agree”; and (4) Lexington thereafter

20   inserted plaintiff’s electronic signature into the Agreement at the time he electronically agreed to
21   the Agreement. (Id. at ¶¶ 7–10.) Shea avers that “[t]he Agreement has not been altered since that

22   time.” (Id. at ¶ 10.)

23          Plaintiff contends that Shea’s declaration is an “objectionable declaration” and

24   inadmissible hearsay. (Doc. No. 18 at 11.) The court disagrees. Pursuant to Federal Rule of

25   Evidence 803(6), business records are excepted from the rule against hearsay. See Fed. R. Evid.

26   803(6). “For the records to be admissible, the following foundational facts must be established
27   through the custodian of the records or another qualified witness: (1) the records must have been

28   made or transmitted by a person with knowledge at or near the time of the incident recorded; and
                                                        5
 1   (2) the record must have been kept in the course of a regularly conducted business

 2   activity.” United States v. Ray, 930 F.2d 1368, 1370 (9th Cir. 1990), as amended on denial of

 3   reh’g (Apr. 23, 1991). “The phrase ‘other qualified witness’ is broadly interpreted to require only

 4   that the witness understand the record-keeping system.” Id.

 5           Here, Shea declares that he “ha[s] direct access to and regularly utilize[s] clients’ records

 6   that Progrexion and Lexington Law keep in the ordinary course of business, . . . includ[ing]

 7   records pertaining to Lexington Law’s rendering of services to Martin Starace at issue in this

 8   litigation.” (Shea Decl. at ¶ 4.) Moreover, Shea states that he “is authorized to make th[e]

 9   declaration on behalf of Lexington Law.” (Id. at ¶ 5.) Shea also declares that he “ha[s]

10   reviewed . . . the Engagement Agreement . . ., the support notes related to Plaintiff’s account, and

11   the database that captures the manner in which Lexington Law sends and receives documents and

12   communications to and from its clients.” (Id. at ¶ 7.) Further, Shea avers that Lexington

13   generated the records that he has relied upon at or near the time of the incident recorded, that the

14   records were generated by or from information transmitted by someone with knowledge of the

15   act, and that the records were kept in the course of Lexington and Progrexion’s regularly-

16   conducted business activities. (Id. at ¶ 6.) The court is satisfied that Shea is a “qualified

17   witness,” that the records his declaration relies upon were made at the time of the incident

18   recorded, and that the records were kept in the course of a regularly-conducted business activity.

19   Thus, the court will consider the Shea declaration and the Agreement attached to it.

20           Next, plaintiff contends that “there was no mutual assent by [him] to be bound by the
21   arbitration clause [because] Defendant never even presented the Agreement to [him].” (Doc. No.

22   18 at 11.) This argument is also unavailing. First, the Shea declaration establishes that plaintiff

23   was provided the Agreement via text message on February 22, 2018. (Shea Decl. at ¶ 9.)

24   Second, the Shea declaration establishes that plaintiff accepted the Agreement by replying

25   /////

26   /////
27   /////

28   /////
                                                        6
 1   “Agree” via text message and that Lexington thereafter inserted his electronic signature into the

 2   Agreement at the time that he electronically agreed to the Agreement.2 (Id. at ¶¶ 9, 10.)

 3           Relying on the decision in Nguyen v. Barnes and Noble, Inc., 763 F.3d 1171 (9th Cir.

 4   2014), plaintiff next argues that Lexington was obligated to provide him with sufficient notice of

 5   the arbitration clause and that “[t]here is no evidence that Plaintiff had actual notice of the terms

 6   of the Agreement.” (Doc. No. 18 at 11–12.) Plaintiff’s reliance on Nguyen is misplaced. In

 7   Nguyen, the Ninth Circuit affirmed the district court’s denial of Barnes & Noble’s motion to

 8   compel arbitration after holding that Barnes & Noble’s website did not place Nguyen on

 9   sufficient notice that, by using the website, he was agreeing to the company’s terms and

10   conditions. 763 F.3d at 1175–79. The Ninth Circuit in Nguyen court was therefore determining

11   the validity of what is commonly referred to as a “browsewrap” agreement, which “does not

12   require the user to manifest assent to the terms and conditions expressly[;] . . . [a] party instead

13   gives his assent simply by using the website.” Id. at 1176 (citation and internal quotation marks

14   omitted). The court in that case held that a party seeking to enforce a browsewrap agreement

15   must establish that the other party had actual or constructive knowledge of the agreement. Id.

16   For the following reasons, the decision in Nguyen is not applicable to this case: (1) the

17   Agreement at issue is not a browsewrap agreement; (2) plaintiff was provided the Agreement via

18   text message; and (3) plaintiff assented to the terms of the Agreement by replying “Agree” to the

19   text message. Thus, the concerns that were before the court in Nguyen are simply not present

20   here. Indeed, as the Ninth Circuit in Nguyen acknowledged, “[w]ere there any evidence in the
21   record that Nguyen had actual notice of the Terms of Use or was required to affirmatively

22   /////

23
     2
       At the June 4, 2019 hearing on the pending motion, plaintiff’s counsel stressed that the
24   gravamen of plaintiff’s opposition is that the proof proffered by Lexington to establish the
     existence of a valid agreement is insufficient. For the reasons discussed above, however, the
25   court finds that argument to be unpersuasive. See Nanavati v. Adecco USA, Inc., 99 F. Supp. 3d
26   1072, 1076 (N.D. Cal. 2015) (Finding the defendant’s burden to establish the existence of a valid
     agreement satisfied where (1) the defendant offered a detailed, unopposed declaration
27   establishing that plaintiff did electronically sign the agreement, and (2) the plaintiff did not
     “challenge the authenticity of his signature or the prima facie validity of the arbitration
28   agreement,” nor did the plaintiff offer evidence to suggest that he did not sign the agreement).
                                                          7
 1   acknowledge the Terms of Use before completing his online purchase, the outcome of this case

 2   might be different.” Id.

 3          Finally, relying on the decision in Knutson v. Sirius XM Radio, Inc., 771 F.3d 559 (9th

 4   Cir. 2014), plaintiff contends that “the arbitration clause was not clearly and effectively

 5   communicated to [him].” (Doc. No. 18 at 12.) Plaintiff’s reliance on Knutson is also misplaced.

 6   That case concerned the validity of a Sirius XM consumer agreement that was sent to plaintiff

 7   one month after he purchased a vehicle from Toyota that was equipped with a Sirius XM radio.

 8   Knutson, 771 F.3d at 562. In reversing the district court’s order granting Sirius XM’s motion to

 9   compel arbitration based on the consumer agreement, the Ninth Circuit found that “[a] reasonable

10   person in Knutson’s position could not be expected to understand that purchasing a vehicle from

11   Toyota would simultaneously bind him or her to any contract with Sirius XM.” Id. at 566. Thus,

12   the court found that Knutson “did not know that he was entering into a contractual relationship

13   with Sirius XM by using the service.” Id. In contrast, here, plaintiff knew he was entering into a

14   contractual relationship with Lexington because he contacted Lexington to secure their services,

15   Lexington provided him with the Agreement and he agreed to its terms prior to Lexington

16   commencing to render services on his behalf. That plaintiff might not have read the arbitration

17   clause at issue is of no import. See id. at 565 (“[A]n offeree, knowing that an offer has been made

18   to him but not knowing all of its terms, may be held to have accepted, by his conduct, whatever

19   terms the offer contains.”) (citation and internal quotation marks omitted).

20          Having found none of plaintiff’s arguments to be persuasive, the court concludes that,
21   based on the record before it, plaintiff assented to the Agreement.

22   B.     Whether the Agreement is Unconscionable

23          Next, the court analyzes whether the Agreement is valid and enforceable under 9 U.S.C.

24   § 2. Plaintiff attempts to defeat the pending motion by arguing that the Agreement and/or the

25   arbitration clause are procedurally and substantively unconscionable. (Doc. No. 18 at 12–15.)

26   Specifically, plaintiff contends that: (1) the Agreement is a “contract of adhesion” and therefore
27   unconscionable; and (2) the language “[y]ou agree to arbitrate all disputes and claims between

28   you and Lexington” is “so broad as to be unconscionable.” (Id. at 12–13) (emphasis added).
                                                        8
 1          The FAA provides that arbitration agreements “shall be valid, irrevocable, and

 2   enforceable, save upon such grounds as exist at law or in equity for the revocation of any

 3   contract.” 9 U.S.C. § 2. This provision, known as the “savings clause” of the FAA, “permits

 4   agreements to arbitrate to be invalidated by ‘generally applicable contract defenses, such as fraud,

 5   duress, or unconscionability,’ but not by defenses that apply only to arbitration or that derive their

 6   meaning from the fact that an agreement to arbitrate is at issue.” Concepcion, 563 U.S. at 339

 7   (quoting Doctor’s Assocs., 517 U.S. at 687). “Any doubts about the scope of arbitrable issues,

 8   including applicable contract defenses, are to be resolved in favor of arbitration.” Poublon v.

 9   C.H. Robinson Co., 846 F.3d 1251, 1259 (9th Cir. 2017).

10          To establish the defense of unconscionability under California law, the party opposing

11   arbitration must demonstrate that the contract as a whole or a specific clause in the contract is

12   both procedurally and substantively unconscionable. Id. at 1260 (citing Sanchez v. Valencia

13   Holding Co., 61 Cal. 4th 899, 910 (2015)). “The prevailing view is that procedural and

14   substantive unconscionability must both be present in order for a court to exercise its discretion to

15   refuse to enforce a contract or clause under the doctrine of unconscionability . . . [b]ut they need

16   not be present in the same degree.” Sanchez, 61 Cal. 4th at 910. Courts generally view

17   procedural and substantive unconscionability on a sliding scale, whereby “the more substantively

18   oppressive the contract term, the less evidence of procedural unconscionability is required to

19   come to the conclusion that the term is unenforceable, and vice versa.” Armendariz v. Found.

20   Health Psychcare Servs., Inc., 24 Cal. 4th 83, 114 (2000).
21          1.      Whether the Agreement is Procedurally Unconscionable

22          “The procedural element of unconscionability focuses on ‘oppression or surprise due to

23   unequal bargaining power.’” Poublon, 846 F.3d at 1260 (quoting Pinnacle Museum Tower Ass’n

24   v. Pinnacle Mkt. Dev. (US), LLC, 55 Cal. 4th 223, 246 (2012)); see also Chavarria v. Ralphs

25   Grocery Co., 733 F.3d 916, 922 (9th Cir. 2013) (“Procedural unconscionability concerns the

26   manner in which the contract was negotiated and the respective circumstances of the parties at
27   that time, focusing on the level of oppression and surprise involved in the agreement.”).

28   “Oppression addresses the weaker party’s absence of choice and unequal bargaining power that
                                                        9
 1   results in no real negotiation,” while “[s]urprise involves the extent to which the contract clearly

 2   discloses its terms as well as the reasonable expectations of the weaker party.” Chavarria, 733

 3   F.3d at 922 (internal quotation marks and citation omitted). “Unconscionability analysis begins

 4   with an inquiry into whether the contract is one of adhesion.” Armendariz, 24 Cal. 4th at 113.

 5   “The term contract of adhesion signifies a standardized contract, which, imposed and drafted by

 6   the party of superior bargaining strength, relegates to the subscribing party only the opportunity to

 7   adhere to the contract or reject it.” Id.

 8           Plaintiff argues that the Agreement is procedurally unconscionable because it is a contract

 9   of adhesion. (Doc. No. 18 at 13.) Lexington does not dispute that it presented plaintiff with a

10   standardized contract that was drafted by its agents. The court also concludes that Lexington was

11   the party of superior bargaining strength. However, it does not follow from these facts that the

12   Agreement is procedurally unconscionable to such an extent to be unenforceable. See, e.g.,

13   United States v. Singulex, Inc., No. 4:16-cv-05241-KAW, 2019 WL 1981192, at *3 (N.D. Cal.

14   May 3, 2019) (“To the extent that this was a contract of adhesion, the undersigned sufficiently

15   addressed that issue, and found that, in the absence of duress caused by Singulex, there is

16   minimal procedural unconscionability.”); Gutierrez v. FriendFinder Networks Inc., No. 18-CV-

17   05918-BLF, 2019 WL 1974900, at *10 (N.D. Cal. May 3, 2019) (“[T]he Ninth Circuit has made

18   clear that ‘the adhesive nature of a contract, without more, would give rise to a low degree of

19   procedural unconscionability at most.’”) (quoting Poublon, 846 F.3d at 1261–62). Here, with

20   respect to procedural unconscionability, plaintiff does not allege anything more than the fact that
21   the Agreement was a contract of adhesion.3 Moreover, the court finds that, while the adhesive

22   nature of the Agreement suggests that it is oppressive, the Agreement itself clearly disclosed its

23   terms, including the arbitration clause. Accordingly, the court finds that the adhesive nature of

24   the Agreement “demonstrates only a slight degree of procedural unconscionability.” Id.

25   3
       Plaintiff does argue that Lexington’s “actions were procedurally unconscionable because they
26   did not provide the Agreements nor explain the arbitration clause contained in the Agreements
     prior to obtaining Plaintiff’s electronic signatures.” (Doc. No. 18 at 13.) However, as addressed
27   above, the evidence before the court establishes that Plaintiff was provided a copy of the
     Agreement. He has not meaningfully disputed that evidence. Moreover, the arbitration provision
28   of the Agreement is conspicuous and it was plaintiff’s obligation to read it before agreeing to it.
                                                         10
 1          2.      Whether the Agreement is Substantively Unconscionable

 2          Having found that the Agreement is only minimally procedurally unconscionable, the

 3   court must next find that the Agreement is substantively unconscionable to a much greater degree

 4   in order to conclude that it as a whole is unconscionable. Armendariz, 24 Cal. 4th at 114.

 5   Plaintiff argues that the Agreement is substantively unconscionable because the arbitration clause

 6   “is so incredibly broad as to cover any dispute.” (Doc. No. 18 at 14.)

 7          “The substantive element of unconscionability pertains to the fairness of an agreement’s

 8   actual terms and to assessments of whether they are overly harsh or one-sided.” Carbajal v.

 9   CWPSC, Inc., 245 Cal. App. 4th 227, 247 (2016) (internal quotation marks omitted). California

10   courts have applied various tests to determine whether an agreement is substantively

11   unconscionable. These include inquiring whether the terms are “overly harsh,” “unduly

12   oppressive,” or “so one-sided as to shock the conscience.” See Sonic-Calabasas A, Inc. v.

13   Moreno, 57 Cal. 4th 1109, 1145 (2013) (collecting cases). The California Supreme Court

14   recently clarified, however, that “these formulations, used throughout our case law, all mean the

15   same thing.” Sanchez, 61 Cal. 4th at 911. At bottom, an agreement is substantively

16   unconscionable where its enforcement would work “a substantial degree of unfairness beyond a

17   simple old-fashioned bad bargain.” Id.; see also Serpa v. Cal. Sur. Investigations, Inc., 215 Cal.

18   App. 4th 695, 703 (2013) (noting that substantive unconscionability may exist where “contractual

19   provisions reallocate risks in an objectively unreasonable or unexpected manner”). “Mutuality is

20   the ‘paramount’ consideration when assessing substantive unconscionability.” Pokorny v.
21   Quixtar, Inc., 601 F.3d 987, 997 (9th Cir. 2012) (quoting Abramson v. Juniper Networks, Inc.,

22   115 Cal. App. 4th 638, 657 (2004)).

23          In support of his argument that the arbitration clause at issue here is substantively

24   unconscionable, plaintiff directs the court’s attention to the decision in In re Jiffy Lube

25   International, Inc., Text Spam Litigation, 847 F. Supp. 2d 1253 (S.D. Cal. 2012). There, the

26   plaintiffs sought to assert a class action claim under the Telephone Consumer Protection Act
27   (“TCPA”) against a Jiffy Lube franchisee after they received unauthorized text messages offering

28   a discount on Jiffy Lube’s oil-change services. Id. at 1255. One plaintiff had previously signed
                                                        11
 1   an agreement containing an arbitration clause when he visited the franchisee for an oil change that

 2   provided that “any and all disputes, controversies or claims” between the parties was to be

 3   resolved by mandatory arbitration. Id. at 1262. The court found this language to be “incredibly

 4   broad” and that, without a limiting clause, the language could lead to “absurd results.” Id. at

 5   1262–63 (quoting Smith v. Steinkamp, 318 F.3d 775, 777 (7th Cir. 2003)). For example, the court

 6   noted that “a suit by [plaintiffs] regarding a tort action arising from a completely separate incident

 7   could not be forced into arbitration—such a clause would clearly be unconscionable.” Id. at

 8   1262–63. The court declined to read into the arbitration clause limiting language such as “any

 9   and all disputes, controversies or claims arising out of or relating to the agreement” because the

10   court: (1) was unclear as to whether it had the authority to do so; and (2) was “doubtful whether

11   that [limiting] language would encompass [the TCPA claims]” because “the fact that the

12   [unauthorized] text message offered membership in a club that would provide discounts on an oil

13   change does not establish that the text message was related to the contract governing [plaintiff’s]

14   oil change.” Id. at 1263.

15          Relying on In re Jiffy Lube, plaintiff argues that the arbitration clause at issue here is

16   impermissibly broad and therefore unconscionable. For a number of reasons, however, the court

17   is unpersuaded by plaintiff’s argument. First, of course, the decision in In re Jiffy Lube is not

18   binding on this court. Second, that decision did not apply California law and cited no binding

19   authority that supported its analysis and instead relied on a Seventh Circuit opinion in finding the

20   arbitration provision before it was overly broad. See 847 F. Supp. 2d at 1262–63. Third and most
21   importantly, In re Jiffy Lube is inapposite because unlike in that case there is no doubt here that

22   plaintiff’s claims against Lexington are related to the Agreement. Indeed, plaintiff does not

23   dispute this point. The only claim in the complaint alleges that Lexington violated EFTA by not

24   obtaining written or electronic authorization from plaintiff for preauthorized electronic fund

25   transfers from his account. (Doc. No. 1 at 9–10); see also Homestake Lead Co. of Mo. v. Doe

26   Run Res. Corp., 282 F. Supp. 2d 1131, 1138 (N.D. Cal. 2003) (“The threshold for arbitrability is
27   not high. To trigger an arbitration requirement, the movant’s factual allegations need only ‘touch

28   matters’ covered by the contract containing the arbitration clause.”) (internal citation omitted)
                                                       12
 1   (citing Mitsubishi Motors Corp. v. Soler Chrysler–Plymouth, Inc., 473 U.S. 614, 624 n.13

 2   (1985)). Fourth and finally, multiple courts have found arbitration clauses containing similarly

 3   broad language to be enforceable. See, e.g., Concepcion, 563 U.S. at 336 (upholding an

 4   arbitration clause that required arbitration of “all disputes between the parties”); Augustine v. TLC

 5   Resorts Vacation Club, LLC, No. 3:18-cv-01120-H-JMA, 2018 WL 3913923, at *5 (S.D. Cal.

 6   Aug. 16, 2018) (enforcing an arbitration clause that required arbitration of “all disputes and

 7   claims . . . that can’t otherwise be resolved through customer service”).

 8          The court therefore declines to find that the broad scope of the arbitration clause at issue

 9   in this case renders it substantively unconscionable. Instead, the court will analyze whether the

10   actual terms of the arbitration clause are overly harsh, unduly oppressive, or one-sided. Here, a

11   review of arbitration clause reveals that its scope applies equally to any claims that Lexington

12   may wish to bring against plaintiff; thus, the scope cannot be deemed overly harsh, unduly

13   oppressive or, unreasonably one-sided so as to shock the conscience. See Sonic-Calabasas A,

14   Inc., 57 Cal. 4th at 1145. While the arbitration clause prevents plaintiff from asserting his claims

15   on a class-wide basis, the court concludes that there is no “substantial degree of unfairness in that

16   beyond a simple old-fashioned bad bargain.” Sanchez, 61 Cal. 4th at 911. In sum, the court finds

17   no basis to void the Agreement on the basis of unconscionability.

18   C.     Whether Dismissal of this Action is Appropriate

19          Having determined that a valid arbitration agreement exists between the parties and that

20   plaintiff’s EFTA claim is within the scope of the arbitration agreement, “the Court must dismiss
21   the action or compel the action to arbitration and stay the proceedings.” Ortiz v. Hobby Lobby

22   Stores, Inc., 52 F. Supp. 3d 1070, 1089 (E.D. Cal. 2014); see also Sparling v. Hoffman Constr.

23   Co., 864 F.2d 635, 638 (9th Cir. 1988) (where all claims were subject to an arbitration clause

24   found to be valid “the plaintiffs could not possibly win relief and the dismissal was appropriate”).

25   The court “‘has the discretion to either stay the case pending arbitration or to dismiss the case if

26   all of the alleged claims are subject to arbitration.’” Ortiz, 52 F. Supp. 3d at 1089 (quoting
27   Delgadillo v. James McKaone Enters., Inc., No. 1:12-cv-1149, 2012 WL 4027019, at *3 (E.D.

28   Cal. Sept. 12, 2012.)); see also Farrow v. Fujitsu America, Inc., 37 F. Supp. 3d 1115, 1126 (N.D.
                                                        13
 1   Cal. 2014) (“When arbitration is mandatory, courts have discretion to stay the case under 9

 2   U.S.C. § 3 or dismiss the litigation entirely.”) Here, the court concludes that dismissal of this

 3   action is appropriate because plaintiff’s sole claim is subject to the Agreement’s enforceable

 4   arbitration clause.

 5                                             CONCLUSION

 6          Having found that plaintiff assented to the Agreement and having further found that the

 7   Agreement is valid and enforceable, the court hereby grants defendant’s motion to compel

 8   arbitration (Doc. No. 13) based on the arbitration clause in the Agreement and dismiss this action.

 9   Accordingly, the Clerk of the Court is directed to close this case.

10   IT IS SO ORDERED.
11
        Dated:     June 27, 2019
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       14
